DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive. 

Regarding the rejection under § 101, Applicant argues that the amended element “. . . testing and evaluating a backup application using the file collection” renders the claim clearly directed to a practical application under Step 2A, Prong Two of the 2019 PEG (i.e., testing and evaluation of a backup application), such that the claims are not directed to non-statutory subject matter.  The examiner respectfully disagrees.
Upon consideration, the above newly added element would qualify as an additional element beyond the abstract idea identified in Step 2A, Prong One.  However, this additional element, when considered individually and in combination with the other identified additional elements and the rest of the claim elements, do not integrate the abstract idea into a practical application when reading claims 1, 21, and 26 as a whole.  Specifically, the claimed invention does not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)­(c), (e)). 

Applicant’s arguments, with respect to the rejections of the claims under § 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly identified prior art reference.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental processes without significantly more. 

In January 2019, the U.S. Patent and Trademark Office (USP TO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("2019 Revised Guidance").  "All USP TO personnel are, as a matter of internal agency management, expected to follow the guidance." Id. at 51; see also October 2019 Update at 1.
Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:

ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes) ("Step 2A, Prong One"); and
(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106. 05( a)-( c ), ( e )-(h) (9th ed.
Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two"). 
2019 Revised Guidance, 84 Fed. Reg. at 52-55.

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
2019 Revised Guidance, 84 Fed. Reg. at 52-56.

2019 Revised Guidance, Step 1
	Claims 1-10 and 21-30 are drawn to a non-transitory storage medium, a method, and a system, thus they fall into one of the four recognized statutory classes.

2019 Revised Guidance, Step 2A Prong One
	Apart from the “non-transitory storage medium”, “hardware processors”, and “backup application”, independent claims 1, 21, and 26 recite limitations which are 
A claim recites a mental process when it encompasses acts people can perform using their minds or pen and paper. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-3 (Fed. Cir. 2011) (determining that a claim whose "steps can be performed in the human mind, or by a human using a pen and paper" is directed to an unpatentable mental process). This is true even if the claim recites use of a generic computer component to perform the process steps. See, e.g., Versata Dev. Grp., Inc. v.
SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind."); see also 2019 Revised Guidance, 84 Fed. Reg. at 52 n.14 ("If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer
components, then it is still in the mental process category unless the claim cannot practically be performed in the mind.").
	Claims 1, 21, and 26 recite “receiving a set of filesystem parameters; creating a simulated filesystem based on the filesystem parameters, and the simulated filesystem comprises simulated files; receiving a set of target characteristics for a file collection; based on the target characteristics, slicing a datastream into a grouping of data slices; [[and]] populating the simulated files with the data slices to create the file collection; and testing and evaluating a backup application using the file collection”.  Given their broadest reasonable interpretation, these limitations encompass steps that can be 
	The dependent claims do not recite limitations which would be more than an extended abstract idea from the independent claim.
	Therefore, the claims recite a mental process pursuant to Step 2A, Prong One of the guidance.

2019 Revised Guidance, Step 2A Prong Two
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application.  The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55.

	The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)­(c), (e)). 
	The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim.  Therefore, the claims do not integrate the judicial exception into a practical application pursuant to Step 2A, Prong Two of the guidance.

2019 Revised Guidance, Step 2B
	Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply append well-understood, routine, 
Considered individually or taken together as an ordered combination, the claim elements fail "to 'transform' the claimed abstract idea into a patent-eligible application."
Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 573 U.S. at 225 (quoting Mayo, 132 S.Ct. at 1294) (alterations in original).  
These computer functions are well-understood, routine, and conventional activities.  See Intellectual Ventures 1 LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017) ("the remaining limitations recite routine computer functions, such as the sending and receiving information to execute the database search"); Electric Power Grp., 830 F.3d at 1355 ("Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information"); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2015) ("That a computer receives and sends the information over a network--with no further specification--is not even arguably inventive"); Alice, 573 U.S. at 224-26 (basic calculating, receiving, storing, sending information over networks insufficient to add an inventive concept).
When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea.  The claimed “non-transitory storage medium”, “hardware processors”, and “backup application” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tripathy et al. (US 2017/0220593 A1, cited in Applicant’s IDS filed 07/17/2020, hereinafter “Tripathy”) in view of VonThenen (USPN 9,152,545 B1, hereinafter “VonThenen”).

	Regarding claim 1, Tripathy teaches 

receiving a set of filesystem parameters [Tripathy, ¶¶ 0050 & 0051, configuration parameters determine how a test file system is created, ¶¶ 0061, 0063 & 0067, a number of files and size of each file initially specified in the configuration parameters]; 
creating a simulated filesystem based on the filesystem parameters, and the simulated filesystem comprises simulated files [Tripathy, ¶¶ 0052 & 0078]; 
receiving a set of target characteristics for a file collection [Tripathy, ¶ 0060, request parameters]; 
based on the target characteristics, slicing a datastream into a grouping of data slices [Tripathy, ¶¶ 0054, 0061 & 0080, intervals]; and 
populating the simulated files with the data slices to create the file collection [Tripathy, ¶¶ 0055 & 0062, the contents requested by the backup application to the test file system are dynamically generated].

Tripathy does not explicitly teach testing and evaluating a backup applicat6ion using the file collection.
However, VonThenen teaches testing and evaluating a backup applicat6ion using the file collection [VonThenan, column 4, lines 53-63 and column 5, lines 20-30, the functionality of the system allows write requests by an application or a backup server to be used by snapshot applications, testing applications, and any other application that may require writing to “read only” data in a backup].

Tripathy and VonThenen are analogous art because they are in the same field of endeavor, testing of data storage systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Tripathy with the testing of a read-only version of data techniques taught in VonThenen to achieve the predictable results of testing data without any risk to the integrity of that data.  The motivation to combine is provided by VonThenen at column 1, lines 38-52, which describes the problem in the art being solved by VonThenen.

Regarding claim 2, the combination of Tripathy and VonThenen teaches the non-transitory storage medium as recited in claim 1, wherein the target characteristics comprise one or more of dedupability, compressibility, commonality, and clustering [Tripathy, ¶¶ 0051, 0063 & 0066, data stream].

Regarding claim 3, the combination of Tripathy and VonThenen teaches the non-transitory storage medium as recited in claim 1, wherein the target characteristics are present in the datastream [Tripathy, ¶¶ 0051, 0063 & 0066, data stream].

Regarding claim 4, the combination of Tripathy and VonThenen teaches the non-transitory storage medium as recited in claim 1, wherein the file collection collectively possesses the target characteristics [Tripathy, ¶¶ 0060 & 0061].

Regarding claim 5, the combination of Tripathy and VonThenen teaches the non-transitory storage medium as recited in claim 1, wherein the filesystem parameters relate to a file structure of the filesystem [Tripathy, ¶ 0034].

Regarding claim 6, the combination of Tripathy and VonThenen teaches the non-transitory storage medium as recited in claim 1, wherein the filesystem parameters concern files, directories, and sub-directories of the simulated filesystem [Tripathy, ¶¶ 0060 & 0061].

Tripathy, ¶¶ 0060 & 0061].

Regarding claim 8, the combination of Tripathy and VonThenen teaches the non-transitory storage medium as recited in claim 1, wherein receipt of the filesystem parameters is performed in parallel with receipt of the target characteristics for the file collection [Tripathy, ¶¶ 0060 & 0061].

Regarding claim 9, the combination of Tripathy and VonThenen teaches the non-transitory storage medium as recited in claim 1, wherein both the creation of the simulated filesystem and slicing of the datastream are performed on a file level basis [Tripathy, ¶¶ 0060 & 0061].

Regarding claim 10, the combination of Tripathy and VonThenen teaches the non-transitory storage medium as recited in claim 1, wherein a collective size of the file collection is the same size as a collective size of the data slices taken from the datastream [Tripathy, ¶ 0067].

	Regarding claims 21-25, these claims recite limitations similar to those in claims 1, 2, 4, 6, and 9, respectively, and are rejected for the same reasons discussed above.

	Regarding claims 26-30, these claims recite limitations similar to those in claims 1, 2, 4, 6, and 9, respectively, and are rejected for the same reasons discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        02/13/2022